Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T216) Offering Period: May 31, 2013 – June 27, 2013 4 Year Digital-Plus Barrier Notes Linked to the S&P 500 ® Index and the Russell ® Index Return Profile • 4-year Digital-Plus Barrier Notes linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index. • If the Final Level of the Lowest Performing Underlying is equal to or greater than its Initial Level, the investor will be entitled to receive the greater of the Fixed Payment Percentage and the uncapped appreciation of the Lowest Performing Underlying. • If a Knock-In Event has occurred, the investor will be fully exposed to the depreciation of the Lowest Performing Underlying and at maturity the investor will be entitled to receive less than the principal amount of the securities held and may receive nothing. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch. Trade Date: Expected to be June 28, 2013. Settlement Date: Expected to be July 3, 2013. Underlying: The S&P 500 ® Index and the Russell 2000 ® Index. Fixed Payment Percentage: Expected to be between 40.0% and 45.0% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, if (a) the Final Level of such Underlying is equal to or greater than its Initial Level, then the greater of (i) the Fixed Payment Percentage and (ii) [(Final Level – Initial Level)/Initial Level]; or (b) the Final Level of such Underlying is less than its Initial Level and (i) a Knock-In Event occurs, then: [(Final Level – Initial Level)/Initial Level]; or (ii) a Knock-In Event does not occur, then: zero. Knock-In Level: For each Underlying, approximately 70% of its Initial Level (to be determined on the Trade Date). Knock-In Event: A Knock-In Event occurs if the Final Level of either Underlying is less than or equal to its Knock-In Level. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: June 28, 2017 Maturity Date: July 3, 2017 CUSIP: 22547Q3M6 Benefits • If the Lowest Performing Underlying appreciates, offers the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Lowest Performing Underlying. • Reduced downside risk due to a 30% contingent buffer. Hypothetical Returns at Maturity Percentage Change in the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (1) Redemption Amount per $1,000 Principal Amount of Securities (1)(2) 50% 50.0% $1500 40% 42.5% $1425 30% 42.5% $1425 20% 42.5% $1425 10% 42.5% $1425 0% 42.5% $1425 -10% 0% $1000 -20% 0% $1000 -30% -30.0% $700 -40% -40.0% $600 -50% -50.0% $500 Assumes a Fixed Payment Percentage of 42.5% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 100% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The return on the securities is affected by the Final Level of the Lowest Performing Underlying and the occurrence of a Knock-In Event. • The Redemption Amount will be based on the Underlying Return of the Lowest Performing Underlying and, therefore, you will not benefit from the performance of any other Underlying. (See “Additional Risk Considerations” on the next page). Product Summary Horizon (years) 4 Years Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering Period: May 31, 2013 – June 27, 2013 4 Year Digital-Plus Barrier Notes Additional Risk Considerations • The securities are exposed to the risk of fluctuations in the level of the Underlyings to the same degree for each Underlying. • Prior to maturity, costs such as concessions and hedging may affect the value of the securities. • Liquidity – The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuer’s credit ratings, may be a contributing factor. • Potential Conflicts – We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent and hedging our obligations under the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (“CSSU”), is our affiliate.
